Name: Commission Regulation (EC) NoÃ 718/2009 of 4Ã August 2009 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  organisation of transport
 Date Published: nan

 7.8.2009 EN Official Journal of the European Union L 205/7 COMMISSION REGULATION (EC) No 718/2009 of 4 August 2009 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN code indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 2009. For the Commission JÃ ¡n FIGEÃ ½ Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. Four-wheeled vehicle with an electric motor powered by two rechargeable 12 V batteries. It is approximately 48 cm wide, 99 cm long and 58 cm high (with the backrest folded down), with a total weight without batteries of approximately 34,5 kg. The maximum load is approximately 115 kg. The vehicle has the following characteristics:  a horizontal platform connecting the front and rear sections,  small wheels (approximately 2,5 Ã  19,0 cm) with anti-leak tyres,  an adjustable seat without armrests and grips whose height can be set in one of two positions, and  a steering column that can be folded down. The steering column has a small control unit including a contact switch, a horn, a battery output display and a button to set the maximum speed. The vehicle has two thumb-operated levers for accelerating, braking and reversing. There are anti-tip wheels at the back of the vehicle to prevent it from tipping over. It has an electronic dual braking system. When its batteries are fully charged it has a maximum range of approximately 16 kilometres and can reach a maximum speed of approximately 6,5 km/h. The vehicle can be disassembled into four light components. It is designed for use at home, on footpaths and in public spaces, for activities such as shopping trips. (1) See image 1. 8703 10 18 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8703, 8703 10 and 8703 10 18. The vehicle is a special type of a vehicle for the transport of persons. Classification under heading 8713 is excluded as the vehicle is not specially designed for the transport of disabled persons and it has no special features to alleviate a disability. (See also the Harmonised System Explanatory Notes to heading 8713 and the Combined Nomenclature Explanatory Notes to subheading 8713 90 00.) The vehicle is therefore to be classified under CN code 8703 10 18 as a motor vehicle principally designed for the transport of persons. 2. Three-wheeled vehicle with an electric motor powered by two rechargeable 12 V batteries. It is approximately 61 cm wide, 120 cm long and 76 cm high (with the backrest folded down), with a total weight without batteries of approximately 46 kg. The maximum load is approximately 160 kg. The vehicle has the following characteristics:  a horizontal platform connecting the front and rear sections,  small wheels (approximately 8,9 Ã  25,4 cm) with anti-leak tyres,  an adjustable seat with armrests and grips whose height can be set in one of three positions, and  a steering column that can be folded down. The steering column has a small control unit including a battery meter, a contact switch, buttons to activate lights, a horn and a button to set the maximum speed. The vehicle has two thumb-operated levers for accelerating, braking and reversing. There are anti-tip wheels at the back of the vehicle to prevent it from tipping over. It has an electronic dual braking system. When its batteries are fully charged it has a maximum range of approximately 40 kilometres and can reach a maximum speed of approximately 8 km/h. The vehicle can be disassembled into seven light components. It is designed for use at home, on footpaths and in public spaces, for activities such as shopping trips. (1) See image 2. 8703 10 18 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 8703, 8703 10 and 8703 10 18. The vehicle is a special type of a vehicle for the transport of persons. Classification under heading 8713 is excluded as the vehicle is not specially designed for the transport of disabled persons and it has no special features to alleviate a disability. (See also the Harmonised System Explanatory Notes to heading 8713 and the Combined Nomenclature Explanatory Notes to subheading 8713 90 00.) The vehicle is therefore to be classified under CN code 8703 10 18 as a motor vehicle principally designed for the transport of persons. (1) The images are purely for information.